 

Case 1:21-cr-00237-RDM Document 71 Filed 07/26/21 Page 1 of1

Case 1:21-cr-00237-RDM Document 37-1 Filed 05/13/21 Page 2 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

MATTHEW LELAND KLEIN,

Criminal Action No, 21-237-2 (RDM)

Defendant.

 

 

DECLARATION OF DONNA THIBODEAU

Under 28 U.S.C. § 1746, I, Donna Thibodeau, state the following:

i,

Tam the third-party custodian for Mr. Matthew Leland Klein. By order of the Court, Mr.
Klein is confined to my home in Baker County, Oregon.

From the period of G \ A \@_, 2021 (py de. 2021, I attest that Matthew Leland Klein
has fully complied With cach and every condition of his pre-trial release.

TL attest that if | become aware or have reason to believe that Matthew Leland Klein has
violated or will violate any conditions of his release, I will immediately report this
information to the Pretrial Services Agency at (202) 442-1000.

I so declare, under penalty of perjury, that the foregoing is true and correct.

Executed ait we 2 lg , 2021

 
